Title: To Thomas Jefferson from George Washington, 11 October 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon October 11. 1793.
 
Your dispatch of the 3d. with it’s several enclosures, reached Alexandria on Wednesday evening, and got to my hands yesterday morning.
This afternoon I shall send to the post office the Letters for Mr. Bankson, with my signature to the Exequatur for Mr. Dannery, and Letters patent revoking that of Mr. Duplane. Your letter to the latter, two to the French Minister, one to his Secretary Mr. Bournonville and another to Mr. Morris, being approved are also forwarded.
To a Letter written to you a few days ago I refer for the time and place mentioned for the meeting of the Heads of Departments, and hope it will be convenient for you to attend. If I do not take a circuitous rout by Frederick-town in Maryland &c. I shall not leave this before the 28—and in that case should be glad of your company, if it is not inconvenient for you to call.
Since writing that letter, however, I have received the enclosed from the Attorney General which may make a change of place necessary; but I shall wait further advices before this is resolved on. I have also received a letter from the late Speaker, Trumbull; and as I understand sentiments similar to his are entertained by others—query, what had I best do? You were of opinion when here, that neither the Constitution nor Laws gave power to the President to convene Congress at any other place than where the Seat of Government is fixed by their own act. Twelve days since I wrote to the Attorney General for an official opinion on this head, but have received no answer. If the importance and urgency of the case, arising from a supposition that the fever in Philadelphia should not abate, would justify calling together the Legislature at any other place—where ought it to be? This, if German town is affected, with the malady, involves the Executive in a serious and delicate decision. Wilmington and Trenton are equidistant, in opposite directions, from Philada. both on the great thoroughfare, equally dangerous on account of the infection being communicated to them, and would, I presume, be equally obnoxious to one or the other set of members; according to their situations. Annapolis has conveniences—but it might be thought I had interested and local views in naming this place. What sort of a town then is Reading, and how would it answer? Neither Northern nor Southern Members would have cause to complain of its situation. Lancaster would favor the Southern ones most.
You will readily perceive, if any change is to take place, not a moment is to be lost in the notification—whether by a simple statement of facts (among which, I presume, the House intended for them in Philada. will
 
be unfit for their reception)—and an intimation that I shall be at a certain placedays before the first of December, to meet them in their legislative capacity, or to advise with them on measures proper to be taken in the present exigency. If something of this sort should strike you favorably, draw (and if necessary sign) a proper Instrument to avoid delay, leaving the name of the place blank, but giving your opinion thereon. German town would certainly have been the best place for them to have met in the first instance, there to have taken ulterior resolutions without involving the Executive.
I have no objection to the Director of the Mint, with your concurrence, chusing an Engraver in place of Mr. Wright.
No report has been made to me relative to the Tonnage of the French ships from St. Domingo.
Major Lenox, I perceive by the papers, is marshall for the District of Pennsylvania.
Limits of jurisdiction and protection must lie over till we meet, when I request you will remind me of it. I am Your Affecte. Servant

Go: Washington

